Citation Nr: 1602806	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hallux valgus.

2.  Entitlement to service connection for a skin disorder, including actinic keratosis, basal cell carcinoma, squamous cell carcinoma, eczema, and dermatitis, claimed as secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking a compensable initial evaluation for his service-connected bilateral hallux valgus.  He is also claiming service connection for a skin disorder, including actinic keratosis, basal cell carcinoma, squamous cell carcinoma, eczema, and dermatitis.  

The most recent VA examination addressing the Veteran's bilateral hallux valgus was conducted in February 2012.  In October 2012, the Veteran submitted a statement contesting the accuracy of the facts noted within the February 2012 VA examination.  In November 2015, the Veteran's representative claimed that the Veteran's hallux valgus had worsened and that a new examination was required.

Under these circumstances, the RO must request that the Veteran identify all treatment providers he has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.  Thereafter, the RO must schedule the Veteran for the appropriate examination to determine the current severity of his service-connected bilateral hallux valgus.  38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).
In June 2014, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a skin disorder, including actinic keratosis, basal cell carcinoma, squamous cell carcinoma, and eczema, claimed as secondary to inservice exposure to herbicides.  In August 2014, the Veteran submitted a notice of disagreement with this decision.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, it must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any treatment received since August 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to determine the current severity of his service-connected bilateral hallux valgus.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected bilateral hallux valgus must be reported in detail.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  Thereafter, the Veteran and his attorney must be provided a statement of the case on the issue of entitlement to service connection for a skin disorder, including actinic keratosis, basal cell carcinoma, squamous cell carcinoma, eczema, and dermatitis, claimed as secondary to inservice exposure to herbicides.  The RO must inform the Veteran and his representative of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO must ensure that all indicated development is completed before the case is returned to the Board.

6.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

